DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 02/22/2021 has been entered and is currently under consideration.  Claims 1-10 and 20-21 remain pending in the application,
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 2018/0250877) hereinafter Okamoto in view of Nauka et al. (US 2018/0126631 of record) hereinafter Nauka.
Regarding claim 1, Okamoto teaches:
A method of producing polymer articles by additive processing in an additive processing device containing at least one energy source (Fig 3: electromagnetic wave irradiation section 1800; [0013, 0048]), the method comprising
(i) depositing a composition in a defined area (Fig 19: Step S140 [0131]), wherein the composition comprises first polymer particles ([0095]) and at least one binder material ([0095]), wherein the binder material is a material other than the first polymer particles that is capable of binding the 
(ii) subjecting at least a part of the composition in the defined area to exposure of the energy source to form a layer comprising the polymer particles and binder material (Fig 19: step S160 [0093, 0132]); and
(iii) repeating steps (i) and (ii) to form a plurality of layers to create an article (Fig 19; [0135]), wherein the polymer is selected from polymers having a melting point above of at least 250°C or a glass transition temperature (Tg) of greater than 70°C and is not a fluoropolymer ([0089]; applicant specification discloses polyether ether ketone or PEEK as having these properties);
wherein, upon exposure to energy from the energy source
(a) the binder material polymerizes in the part of the composition that has been exposed to the energy source of the additive processing device and binds the polymer particles to form the layer ([0093]).
Okamoto does not teach the composition comprises particles of a second polymer, wherein the polymer is selected from polymers having a melting point above of at least 2500C or a glass transition temperature (Tg) of greater than 700C and is not a fluoropolymer ([039]; applicant specification discloses polyether ether ketone or PEEK as having these properties) and wherein the second polymer is a fluoropolymer ([0039]; Nauka teaches the polymer particles 9 can comprise particles of PEEK and PTFE).  
In the same field of endeavor regarding additive manufacturing, Nauka teaches a composition comprising particles of a first and second polymer (polymer particle 9; [0039]) wherein the second polymer is a fluoropolymer.
Since Nauka teaches a PEEK and a combination of PEEK and PTFE particles to be suitable materials for use in additive manufacturing, it would have been obvious to one of ordinary skill in the art to substitute the PEEK particles as taught by Okamoto with the combination of PEEK and PTFE particles as taught by Nauka and the results would have been predictable to one of ordinary skill in the art because both Nauka teaches both compositions as suitable for use in additive manufacturing.
Furthermore, selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.
Regarding claim 2, Okamoto in view of Nauka teaches the method of claim 1.
Nauka further teaches wherein the first polymer is selected from the group consisting of polyaryl ether ketones (PAEK), polyphenylene sulfide (PPS), polyphenylene sulfones (PPSO2), polyamides (PA), polyimides (PI), polyamide imides (PAI), und and polyether imides (PEI) and combinations thereof, and wherein the group of polyaryl ether ketones (PAEK) comprises the group consisting of polyether ketones (PEK), polyether ether ketones (PEEKs), polyether ketone ketones (PEKKs), polyether ether ether ketones (PEEEKs), polyether ether ketone ketones (PEEKKs), and polyether ketone ether ketone ketones (PEKEKK) and combinations thereof ([0039]).
Regarding claim 3, Okamoto in view of Nauka teaches the method of claim 1.
Nauka further teaches wherein the second polymer is a fluoropolymer is-selected from the group consisting of tetrafluoroethylene homopolymers, tetrafluoroethylene copolymers containing up to 1% by weight of perfluorinated alpha-olefin comonomers, and tetrafluoroethylene copolymers containing more than 1% by weight and up to 30% by weight based on the weight of the polymer of perfluorinated comonomers, partially fluorinated comonomers and non- fluorinated comonomers ([0039]).
Regarding claim 4, Okamoto in view of Nauka teaches the method of claim 1.
Nauka further teaches the first and second polymer particles ([0039]).
Okamoto further teaches upon exposure to energy from the energy source the binder material polymerizes in the part of the composition that has been exposed to the energy source of the additive processing device and binds the polymer particles to form the layer ([0093]).
Regarding claim 6, Okamoto in view of Nauka teaches the method of claim 1.
Nauka further teaches the second polymer particles.
Okamoto further teaches wherein the composition is a dispersion and wherein at least the particles of the polymer are dispersed in a dispersing medium and wherein the method further comprises at least partially removing the solvent or the dispersing medium from the article ([0059]).
Regarding claim 7, Okamoto in view of Nauka teaches the method of claim 1.
Okamoto further teaches wherein the composition is an extrudable paste ([0095]).
Regarding claim 8
Okamoto in view of Nauka does not teach wherein the particles of the first polymer have an average particle size from about 50 to 5,000 nm.
However, Nauka teaches a range of values for the average particle size of the first polymer that overlaps with the claimed range ([0038]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the average particle size of the first polymer as taught by Nauka that overlaps with the claimed range.
Regarding claim 9, Okamoto in view of Nauka teaches the method of claim 1.
Okamoto in view of Nauka does not teach wherein the particles of the second polymer have an average particle size from about 50 to 5,000 nm.
However, Nauka teaches a range of values for the average particle size of the second polymer that overlaps with the claimed range ([0038]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the average particle size of the second polymer as taught by Nauka that overlaps with the claimed range.
Regarding claim 10, Okamoto in view of Nauka teaches the method of claim 1.
Okamoto further teaches at least partially removing binder material from the article ([0059]).
Okamoto in view of Nauka does not teach removing binder material after step iii).
However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  Selection of any order of mixing ingredients is prima facie obvious In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  See also MPEP 2144.04(IV)(C).
.It would have been obvious to one of ordinary skill in the art to rearrange the order of the binder removal step as taught by Okamoto in view of Nauka.
Claims 5 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Nauka as applied to claim 1 above, and further in view of Achten et al. (US 2019/0184632) hereinafter Achten.
Regarding claim 5, Okamoto in view of Nauka teaches the method of claim 1.
Nauka further teaches first and second polymer particles.  Okamoto further teaches using a binder to bind particles together.
Okamoto in view of Nauka does not teach wherein the binder material is capable of melting, and upon exposure to energy from the energy source, the binder material melts in the part of the composition that has been exposed to the energy source of the additive processing device and binds the particles of the first polymer and the second polymer to form the layer.
In the same field of endeavor regarding additive manufacturing, Achten teaches a method of additive manufacturing by binding particles in layers and fusing the particles to each other by exposing fusible particles to an energy source for the motivation of obtaining components having homogeneous material properties ([0016-0021]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the binder as taught by Okamoto in view of Nauka to be fusible particles as taught by Achten in order to obtain components having homogeneous material properties. 
Regarding claim 20, Okamoto in view of Nauka and Achten teaches the method of claim 5.
Okamoto in view of Nauka and Achten does not explicitly teach wherein the binder has a melting point of 40 to 140°C.
However, Achten teaches a range of values for the average particle size of the second polymer that overlaps with the claimed range ([0028]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the binder melting point as taught by Achten that overlaps with the claimed range.
Regarding claim 21, Okamoto in view of Nauka teaches the method of claim 5.
wherein the binder is selected from the group consisting of sugars. dextrins. thermoplastics other than the first and second polymers having a melting point of 40 to 140 °C. polymerized acrylates. methacrylates and combinations thereof ([0028, 0052]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 02/22/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

                                                                                                                                                                                                       /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743